Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-22 are currently pending in the instant application.  Claims 1-17, 21 and 22 are rejected and claims 18-20 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application is a 371 of PCT/IB2018/054981, filed on July 5, 2018 and claims benefit of Foreign Application ITALY 1020000075637, filed on July 5, 2017. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I (claims 1-17, 21 and 22 are drawn to a compound comprising formula I wherein the overall structure of the compound is the compound of formula III) in the reply filed on September 16, 2021 is acknowledged.  
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang, et al. (Accession No. 2009:379293, CAPLUS) or Li, et al. (Accession No. 2014:725381, CAPLUS) or Lim, et al. (Accession No. 2013:1137158, CAPLUS) or Ryu, et al. (Accession No. 2016:1764573, CAPLUS) or Sassi, et al. (Pharmacological Research 124(2017) 9-19). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    180
    489
    media_image1.png
    Greyscale
wherein 

    PNG
    media_image2.png
    71
    495
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    92
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    142
    612
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    110
    658
    media_image5.png
    Greyscale

 The Huang, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image6.png
    372
    416
    media_image6.png
    Greyscale
 wherein for example,  a is 0, 
    PNG
    media_image7.png
    137
    258
    media_image7.png
    Greyscale
 (See RN 1158555-60-2) and the use of these compounds as SRc tyrosine kinase inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Li, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image8.png
    209
    432
    media_image8.png
    Greyscale
 wherein for example,  a is 0, b is 0, c is 0, d is 0, e is 0, f is 0, R1 is H and L is 
    PNG
    media_image9.png
    110
    160
    media_image9.png
    Greyscale
 (See RN 1610737-78-4) and the use of these compounds as HIV-1 integrase inhibitors.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Lim, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image10.png
    208
    418
    media_image10.png
    Greyscale
 wherein for example, a is 0, b is 0, c is 0, d is 0, e is 0, f is 0, R1 is H and L is CH2 (See RN 1486-70-0) and the use of these compounds to enhance IL-1β production.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Ryu, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image11.png
    335
    397
    media_image11.png
    Greyscale
 wherein for example, a is 0, b 
    PNG
    media_image12.png
    140
    241
    media_image12.png
    Greyscale
 (See RN 482-35-9) and the use of these compounds to inhibit neutrophil elastase activity.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The Sassi, et al. reference teaches quercetin derivatives such as 
    PNG
    media_image13.png
    158
    234
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    22
    210
    media_image14.png
    Greyscale
 wherein for example, a is 0, b is 0, c is 0, d is 0, e is 0, f is 0, R1 is H and L is 
    PNG
    media_image15.png
    67
    108
    media_image15.png
    Greyscale
n is 5 (See compound Q-3P, page 12, Figure 1) and these compounds having potential anti-cancer activity.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process 

	Claims 9 and 12-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound for treating colon-rectal cancer, melanoma, lung cancer, skin squamous carcinoma, pancreatic cancer, renal cell cancer, prostate cancer, breast cancer, head and neck cancer, bladder cancer, hepatocellular cancer and ovarian cancer does not reasonably provide enablement for a compound for treating other types of cancer or having analgesic, anti-degenerative and anti-ageing activites. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,

	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a compound for treating colon-rectal cancer, melanoma, lung cancer, skin squamous carcinoma, pancreatic cancer, renal cell cancer, prostate cancer, breast cancer, head and neck cancer, bladder cancer, hepatocellular cancer and ovarian cancer.  Support for the intended use is in vitro data for Anti-proliferative effect on specific cancer cell lines on pages 91-106 of the specification.
The state of the prior art and the predictability or lack there of in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art 
For example Applicants’ claim is drawn to a method of treating cancer.  The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer. html>>). 
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Lala et al. page 91) that the role of NO in tumor biology remains incompletely understood with both the 
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  There are working examples for these specific cancers: 
colon-rectal cancer, melanoma, lung cancer, skin squamous carcinoma, pancreatic cancer, renal cell cancer, prostate cancer, breast cancer, head and neck cancer, bladder cancer, hepatocellular cancer and ovarian cancer.
Test assays and procedure are provided in the specification such as in vitro data for Anti-proliferative effects on specific cancer cell lines on pages 91-106.
 Receptor activity is generally unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.


The breadth of the claims
The breadth of the claims is a compound for treating various types of cancers found in claims 6-14; a compound for anti-inflammatory activity; a compound for analgesic activity or a compound for anti-degenerative and anti-ageing activities.

The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited by the effects of antiproliferation and would furthermore then have to determine which of the claimed compounds in the instant invention would provide treatment or prevention of the diseases.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.

	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claim to read on the subject matter that Applicants' specification are enabled for as indicated above.

V.	Objections

Improper Multiple Dependent Claims
Claims 5-17, 21 and 22 are objected to under  37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See  MPEP  § 608.01(n).  

Claim Objection-Non Elected Subject Matter
	Claims 1-17, 21 and 22 are objected to as containing non-elected subject matter.  The compounds not drawn to compounds of formula III are considered non-elected 
					Claim Objection
Claims 5-17, 21 and 22 are objected to because of the following informalities:  claims 5 and 22 do not end in a period.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.


VI.  Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626